[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON PLAINTIFF'S MOTIONTO SET ASIDE DECISION AND JUDGMENT
After reading the briefs of both sides the court denies the plaintiff's Motion to Set Aside its memorandum of decision.
The plaintiff's attorney claims in his brief that the court was biased against Dr. Shifreen at the trial, a most unfortunate and unprofessional accusation against the court. At the time of trial, the court had never even heard of Dr. Shifreen.
The motion to set aside is denied.
Frances Allen State Trial Referee